Order filed October 18, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00580-CV
                                    ____________

                        KAREN WAKEFIELD, Appellant

                                          V.

  BANK OF AMERICA, N.A. AND FEDERAL NATIONAL MORTGAGE
                     ASSOCIATION, Appellees


                    On Appeal from the 157th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-05157A

                                     ORDER

      Appellant’s brief was due September 28, 2016. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 17, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                        PER CURIAM